Exhibit 10.2

 

FOURTEENTH AMENDMENT AND WAIVER TO
MASTER TRANSACTION AGREEMENT

 

This Fourteenth Amendment and Waiver to the Master Transaction Agreement (this
“Amendment”), dated as of August 14, 2009 (the “Amendment Date”), by and among
MXEnergy Inc., a Delaware corporation (the “Counterparty”), MXEnergy
Holdings Inc. (the “Parent”) and certain Subsidiaries thereof, as guarantors
(collectively, the “Guarantors”), and Société Générale, as hedge provider (the
“Hedge Provider”).

 

PRELIMINARY STATEMENTS

 

A.            Reference is made to each of (i) the Master Transaction Agreement,
dated as of August 1, 2006, as amended by (A) the First Amendment to Master
Transaction Agreement dated as of April 6, 2007, (B) the Second Amendment to
Master Transaction Agreement dated as of December 17, 2007, (C) the Third
Amendment to Master Transaction Agreement dated as of May 12, 2008, (D) the
Fourth Amendment to Master Transaction Agreement dated as of July 31, 2008,
(E) the Fifth Amendment to Master Transaction Agreement dated as of
September 30, 2008, (F) the Sixth Amendment to Master Transaction Agreement
dated as of November 4, 2008, (G) the Seventh Amendment to Master Transaction
Agreement dated as of November 7, 2008, (H) the Eighth Amendment to Master
Transaction Agreement dated as of November 17, 2008, (I) the Ninth Amendment to
Master Transaction Agreement dated as of March 16, 2009, (J) the Tenth Amendment
to the Master Transaction Agreement dated as of May 15, 2009, (K) the Eleventh
Amendment to the Master Transaction Agreement dated as of May 29, 2009, (L) the
Twelfth Amendment to the Master Transaction Agreement dated as of June 8,
2009,(M) the Thirteenth Amendment to the Master Transaction Agreement dated as
of July 31, 2009 and (N) this Amendment (the original Master Transaction
Agreement, as amended through this Amendment, being herein referred to as the
“Master Transaction Agreement”), among the Counterparty, the Guarantors and the
Hedge Provider, (ii) the ISDA Master Agreement (as defined in the Master
Transaction Agreement and amended to date, including by the Eighth Amendment to
the Schedule to the ISDA Master Agreement dated as of the date hereof),
(iii) the Credit Agreement (as defined in the Master Transaction Agreement and
amended to date), and (iv) the Intercreditor Agreement (as defined in the Master
Transaction Agreement and amended to date);

 

B.            The Counterparty and the Guarantors have requested that the Hedge
Provider amend the Master Transaction Agreement;

 

C.            The Lenders under the Credit Agreement have entered into the
Seventh Amendment and Waiver to the Credit Agreement (the “Credit Agreement
Seventh Amendment”) as of the date hereof, attached hereto as Exhibit A;

 

D.            The Counterparty has advised the Hedge Provider that certain
Trigger Events (as defined in the Credit Agreement) have occurred in relation to
the August 7 Milestone Requirements (as defined in the Credit Agreement Seventh
Amendment, the “August 7 Milestone Requirements”) which, if not waived by the
Lenders thereunder, would constitute

 

--------------------------------------------------------------------------------


 

Events of Default under the Credit Agreement (the “Credit Agreement Seventh
Amendment Default”);

 

E.             The Lenders under the Credit Agreement have agreed to waive the
Credit Agreement Seventh Amendment Default pursuant to, and only to the extent
set forth in, the Credit Agreement Seventh Amendment;

 

F.             The August 7 Milestone Requirements each constitute additional
Milestones under the Master Transaction Agreement;

 

G.            The Counterparty has advised the Hedge Provider that certain
Specified Events have occurred in relation to the August 7 Milestone
Requirements which, if not waived by the Hedge Provider, would each constitute a
Specified Event under the Master Transaction Agreement (collectively, the
“Fourteenth Amendment Defaults”);

 

H.            The Hedge Provider is willing to waive the Fourteenth Amendment
Defaults on the terms and conditions set forth herein;

 

I.              The Hedge Provider is willing to amend the Master Transaction
Agreement on the terms and conditions set forth herein; and

 

J.             The Hedge Provider and the Counterparty have agreed to certain
other matters relating to the foregoing as set forth herein.

 

AGREEMENT

 

NOW THEREFORE, in consideration of the premises and the covenants and agreements
contained herein, the parties hereto hereby agree as follows:

 

Section 1.               Definitions.  Unless otherwise specifically provided
herein, capitalized terms used but not defined herein shall have the meanings
specified in the Master Transaction Agreement.

 

Section 2.               Amendments to Master Transaction Agreement.  The Master
Transaction Agreement is hereby amended as set forth below, which amendments
shall be effective as of the date on which the requirements set forth in
Section 4 of this Amendment are satisfied (the “Amendment Effective Date”):

 


(A)           SECTION 1.01 OF THE MASTER TRANSACTION AGREEMENT IS HEREBY AMENDED
TO ADD, AMEND OR RESTATE, AS APPLICABLE, THE FOLLOWING DEFINITIONS IN THEIR
ENTIRETY:


 

“Commitment Termination Date” means August 18, 2009 provided that the Commitment
Termination Date shall be further extended to August 31, 2009 if both (a) the
conditions for the extension of the Maturity Date of the Credit Agreement set
forth in the Credit Agreement Seventh Amendment, requiring an extension of the
Maturity Date (as defined in the Credit Agreement) to August 31, 2009, are
satisfied or waived, and the Hedge Provider has received written

 

--------------------------------------------------------------------------------


 

evidence that the Maturity Date under the Credit Agreement has been so extended
and (b) the Counterparty has delivered to the Hedge Provider no later than
August 14, 2009, a fully executed copy of a letter, described in the definition
of “Maturity Date” in the Credit Agreement Seventh Amendment, which sets forth
the proposed commodity supply and financing arrangements between Counterparty
and Sempra Energy Trading LLC and the contemporaneous liquidation/novation of
Counterparty’s current swap positions and which is in form and substance
satisfactory to the Hedge Provider in its sole discretion.

 

“Credit Agreement Seventh Amendment” means the Seventh Amendment, and Waiver to
the Credit Agreement dated as of August 14, 2009.

 

“Fourteenth Amendment” means the Fourteenth Amendment to the Master Transaction
Agreement dated as of August 14, 2009.

 

Section 3.               Waiver.

 


(A)           WITH RESPECT TO THE AUGUST 7 MILESTONE REQUIREMENTS AND THE
RESULTING SEVENTH AMENDMENT DEFAULT THAT HAVE EACH BEEN WAIVED IN WRITING BY THE
LENDERS UNDER THE CREDIT AGREEMENT PURSUANT TO THE CREDIT AGREEMENT SEVENTH
AMENDMENT, BUT ONLY TO THE EXTENT SO WAIVED THEREUNDER AND ONLY FOR SO LONG AS
SUCH WAIVERS ARE IN EFFECT AND THE EFFECTIVENESS OF SUCH WAIVERS ARE NOT
CHALLENGED OR CONTESTED BY ANY OF THE LENDERS AND ARE NOT THEREAFTER RESCINDED,
THE HEDGE PROVIDER HEREBY WAIVES ANY SPECIFIED EVENTS THAT RESULT FROM THE
FAILURE OF THE COUNTERPARTY TO COMPLY WITH THE AUGUST 7 MILESTONE REQUIREMENTS.


 


(B)           THE WAIVER EXPRESSED IN SECTION 3(A) ABOVE SHALL RELATE BACK TO,
AND BE EFFECTIVE AS OF, THE DATE OF THE OCCURRENCE OF ANY SPECIFIED EVENT SO
WAIVED.


 


(C)           EXCEPT AS EXPRESSLY PROVIDED IN SECTION 3(A) ABOVE, ALL OF THE
TERMS AND PROVISIONS OF THE MASTER TRANSACTION AGREEMENT AND ALL TRANSACTION
DOCUMENTS ARE AND SHALL REMAIN IN FULL FORCE AND EFFECT. SECTION 3(A) SHALL NOT
BE CONSTRUED (I) AS A WAIVER OR AMENDMENT OF ANY PROVISION OF THE MASTER
TRANSACTION AGREEMENT (INCLUDING THE OCCURRENCE OF ANY SPECIFIED EVENT AND THE
EFFECT OF SUCH OCCURRENCE OTHER THAN UNDER THE CONDITIONS EXPRESSLY SET FORTH IN
SECTION 3(A)) OR THE TRANSACTION DOCUMENTS, (II) FOR ANY PURPOSE EXCEPT AS
EXPRESSLY SET FORTH HEREIN OR (III) AS A CONSENT TO ANY FURTHER OR FUTURE ACTION
ON THE PART OF COUNTERPARTY.


 

Section 4.               Conditions to Effectiveness.  This Amendment shall be
effective on the date on which the Hedge Provider shall have received each of
the following, in form and substance satisfactory to the Hedge Provider:

 


(A)           WRITTEN EVIDENCE IN FORM AND SUBSTANCE SATISFACTORY TO THE HEDGE
PROVIDER THAT ANY AND ALL THIRD PARTY CONSENTS OR WAIVERS REQUIRED IN CONNECTION
WITH THIS AMENDMENT HAVE BEEN OBTAINED;


 


(B)           COUNTERPARTS OF THIS AMENDMENT, DULY EXECUTED AND DELIVERED BY THE
COUNTERPARTY AND THE GUARANTORS;

 

--------------------------------------------------------------------------------


 


(C)           THE EIGHTH AMENDMENT TO THE SCHEDULE TO THE ISDA MASTER AGREEMENT
HAS BEEN EXECUTED AND DELIVERED BY THE HEDGE PROVIDER AND THE COUNTERPARTY;


 


(D)           WRITTEN EVIDENCE OF CORPORATE AUTHORITY SATISFACTORY TO THE HEDGE
PROVIDER, WHICH MAY INCLUDE AN OPINION OF OUTSIDE COUNSEL, REGARDING THE
AUTHORITY OF COUNTERPARTY AND ALL GUARANTORS TO EXECUTE AND DELIVER THIS
AMENDMENT AND TO FULFILL THEIR RESPECTIVE OBLIGATIONS HEREUNDER; AND


 


(E)           WRITTEN EVIDENCE IN FORM AND SUBSTANCE SATISFACTORY TO THE HEDGE
PROVIDER THAT THE CREDIT AGREEMENT SEVENTH AMENDMENT HAS BEEN FULLY EXECUTED IN
FORM AND SUBSTANCE ACCEPTABLE TO THE HEDGE PROVIDER IN ITS SOLE DISCRETION AND
DELIVERED BY EACH PARTY THERETO, AND CERTIFICATION BY THE COUNTERPARTY TO THE
HEDGE PROVIDER THAT NO FEES ARE DUE OR PAYABLE TO THE LENDERS OR THE AGENT IN
CONSIDERATION FOR THE CREDIT AGREEMENT SEVENTH AMENDMENT.


 

Section 5.               Representations and Warranties.  Each Transaction Party
hereby jointly and severally represents and warrants to the Hedge Provider that,
as of the Amendment Date and as of the Amendment Effective Date:

 


(A)           ALL REPRESENTATIONS AND WARRANTIES OF SUCH TRANSACTION PARTY
CONTAINED IN THE MASTER TRANSACTION AGREEMENT AND ANY OTHER TRANSACTION DOCUMENT
ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS WITH THE SAME EFFECT AS IF SUCH
REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON THE AMENDMENT DATE (IT BEING
UNDERSTOOD AND AGREED THAT ANY REPRESENTATION WHICH BY ITS TERMS IS MADE AS OF A
SPECIFIED DATE SHALL BE REQUIRED TO BE TRUE AND CORRECT ONLY AS OF SUCH
SPECIFIED DATE);


 


(B)           EXCEPT AS EXPRESSED HEREIN AND AFTER GIVING EFFECT TO THE WAIVER
SET FORTH HEREIN, NO SPECIFIED EVENT, AND NO EVENT OF DEFAULT OR TERMINATION
EVENT ON THE PART OF ANY TRANSACTION PARTY, HAS OCCURRED AND IS CONTINUING;


 


(C)           THE COUNTERPARTY HAS DELIVERED A COPY OF THIS AMENDMENT IN ITS
FINAL FORM TO THE ADMINISTRATIVE AGENT AND THE LENDERS UNDER THE CREDIT
AGREEMENT PRIOR TO THE TIME THAT THE ADMINISTRATIVE AGENT AND THE LENDERS UNDER
THE CREDIT AGREEMENT HAVE EXECUTED AND DELIVERED THE CREDIT AGREEMENT SEVENTH
AMENDMENT;


 


(D)           NO AUTHORIZATION, APPROVAL, CONSENT, WAIVER OR OTHER ACTION BY,
AND NO NOTICE TO OR FILING WITH, ANY GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON
IS REQUIRED FOR THE DUE EXECUTION, DELIVERY AND PERFORMANCE BY ANY TRANSACTION
PARTY OF THIS AMENDMENT;


 


(E)           THIS AMENDMENT HAS BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE
OR OTHER ORGANIZATIONAL ACTION OF EACH TRANSACTION PARTY AND HAS BEEN DULY
EXECUTED AND DELIVERED BY EACH TRANSACTION PARTY; AND


 


(F)            THIS AMENDMENT AND THE MASTER TRANSACTION AGREEMENT (AS AMENDED
BY THIS AMENDMENT) CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF EACH
TRANSACTION PARTY, ENFORCEABLE AGAINST EACH TRANSACTION PARTY IN ACCORDANCE WITH
ITS TERMS.

 

--------------------------------------------------------------------------------


 

Section 6.               Release.  As a material part of the consideration for
the Hedge Provider to enter into this Amendment, each Transaction Party, on
behalf of itself and its officers, directors, equity holders, Affiliates,
successors and assigns, hereby releases and forever discharges the Hedge
Provider and their respective predecessors, officers, managers, directors,
shareholders, employees, agents, attorneys, representatives, subsidiaries, and
Affiliates (each a “Hedge Party”) from any and all claims, expenses, costs,
causes of actions or other losses or liabilities of any nature whatsoever
existing on the Amendment Date, including, without limitation, all claims,
expenses, costs, causes of actions or other losses or liabilities for or in
respect of contribution and indemnity, whether arising at law or in equity,
whether liability be direct or indirect, liquidated or unliquidated, whether
absolute or contingent, foreseen or unforeseen, and whether or not heretofore
asserted, which any Transaction Party may have or claim to have against any
Hedge Party under, arising out of, in connection with, or in any way related to,
this Amendment or any Transaction Documents.  For the avoidance of doubt, the
provisions of this clause shall survive any termination of the Master
Transaction Agreement, as amended hereby.

 

Section 7.               Consent of Guarantors; Confirmation of Guarantees and
Transaction Documents.  Each Guarantor hereby consents to the execution,
delivery and performance of this Amendment and hereby confirms and agrees that,
notwithstanding the effectiveness of this Amendment, the Guarantee contained in
Article VIII of the Master Transaction Agreement and the terms and provisions of
each other Transaction Document are, and each of the same shall continue to be,
in full force and effect and arc hereby ratified and confirmed in all respects.

 

Section 8.               Governing Law.  This Amendment shall be governed by,
and construed and enforced in accordance with, the internal laws of the State of
New York without regard to conflict of laws principles.

 

Section 9.               Entire Agreement Transaction Document.  Except to the
extent specifically modified and amended by this Amendment, the Master
Transaction Agreement shall remain in full force and effect and is hereby
ratified and confirmed.  This Amendment, the Master Transaction Agreement and
the other Transaction Documents constitute the entire agreement and
understanding among the parties and supersede all prior agreements and
understandings, whether written or oral, among the parties hereto concerning the
transactions provided herein and therein.  This Amendment is and shall be deemed
to be a Transaction Document in all respects and for all purposes.

 

Section 10.             Execution in Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Amendment by facsimile shall be as effective as delivery of a manually executed
counterpart of this Amendment.

 

--------------------------------------------------------------------------------


 

Section 11.             Headings.  The headings set forth in this Amendment are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

 

Section 12.             Severability.  In case any provision in or obligation
under this Amendment shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 13.             Legal Fees; No Novation Fees.  In addition to the other
payments provided for herein, Counterparty and the Guarantors shall pay promptly
upon request by the Hedge Provider all legal fees incurred by the Hedge Provider
in connection with this Amendment.  The Hedge Provider agrees that, except as
otherwise set forth herein, no additional fees shall be due from the
Counterparty or the Guarantors in respect of the novation of the Hedging
Facility or any similar transaction related to Hedging Facility entered into by
the Counterparty in furtherance of the requirements of the Milestones set forth
herein, other than amounts representing costs and expenses actually and
reasonably incurred by the Hedge Provider and its outside counsel in connection
therewith and any amount payable in respect of the value of the Hedging
Facility.

 

Section 14.             No Novation.  The parties intend that the execution and
delivery of this Amendment shall not constitute a novation of either Master
Transaction Agreement or any Hedging Transactions thereunder.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
Amendment Date.

 

 

BORROWERS:

 

 

 

MXENERGY INC.

 

 

 

By:

/s/ JEFFREY MAYER

 

Name:

Jeffrey Mayer

 

Title:

President

 

 

 

 

 

GUARANTORS:

 

 

 

MXENERGY ELECTRIC INC.

 

MXENERGY HOLDINGS INC.

 

 

 

ONLINE CHOICE INC.

 

MXENERGY GAS CAPITAL HOLDINGS CORP.

 

MXENERGY ELECTRIC CAPITAL HOLDINGS CORP.

 

MXENERGY GAS CAPITAL CORP.

 

MXENERGY ELECTRIC CAPITAL CORP.

 

MXENERGY CAPITAL HOLDINGS CORP.

 

INFOMETER.COM INC.

 

MXENERGY SERVICES INC

 

MXENERGY CAPITAL CORP.

 

 

 

 

 

By:

/s/ JEFFREY MAYER

 

Name:

Jeffrey Mayer

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SOCIÉTÉ GÉNÉRALE

 

 

 

 

 

By:

/s/ FABRICE MATIVAT

 

Name:

Fabrice Mativat

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Refer to Exhibit 10.1 of this Form 8-K]

 

--------------------------------------------------------------------------------